                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      at CHATTANOOGA

SHAWN L DAVIS,                                         )
                                                       )            Case Nos. 1:17-cv-71, 1:13-cr-95
Petitioner,                                            )
                                                       )            Judge Mattice
v.                                                     )
                                                       )            Magistrate Judge Steger
                                                       )
UNITED STATES,                                         )
                                                       )
Respondent.                                            )


                                    MEMORANDUM OPINION

        Federal inmate Shawn Davis has filed a motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255, to which the United States has responded. Davis

has not filed a reply, and the deadline to do so has now passed. Having considered the

pleadings, the record, and the relevant law, the Court finds there is no need for an

evidentiary hearing 1 and Davis’s § 2255 motion will be denied.

I.      BACKGROUND FACTS AND PROCEDURAL HISTORY

        On August 12, 2014, a jury found Davis guilty of robbery, in violation of 18 U.S.C.

§ 1951(a) (Count Four); brandishing a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Count Five); and possessing a firearm as a felon,

in violation of 18 U.S.C. § 922(g)(1), and 18 U.S.C. § 924(a)(2) (Count Six). [Crim. Doc.

65; Crim. Doc. 110 at 2]. The Presentence Report categorized Davis as a career offender



1An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record conclusively
show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the prisoner’s ultimate burden,
however, to sustain his claims by a preponderance of the evidence. See Pough v. United States, 442 F.3d
959, 964 (6th Cir. 2006). Accordingly, where “the record conclusively shows that the petitioner is entitled
to no relief,” a hearing is not required. Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)
(citation omitted).
under USSG § 4B1.1 due to two prior felony convictions. [Crim. Doc. 89 at 29]. First, when

he was eighteen, Davis robbed a woman at gun point in a parking lot. [Id. at ¶ 34]. Second,

Davis was found with “a small bag” of marijuana, and convicted of possession of

marijuana for resale at the age of twenty-five. [Id. at ¶ 38]. Davis objected to the PSR,

arguing his conviction under Tennessee’s robbery statute, Tenn. Code Ann. § 39-13-401,

was not a crime of violence for the purpose of determining his career offender status.

[Crim. Doc. 118 at 5].

       At sentencing, the Court concluded Davis’s Tennessee robbery conviction was a

crime of violence. [Id. at 10]. The Court overruled Davis’s objection and adopted the

Presentence Report, as revised. [Id.; Crim. Doc. 111]. As a career offender, Davis had a

total offense level of 37 and a criminal history category of VI, resulting in a guideline

imprisonment range of 360 months to life. [Crim. Doc. 89 at ¶ 63]. Pursuant to 18 U.S.C.

§ 924(c), Davis’s conviction on Count 5 was required to be consecutive to any other term

of imprisonment, resulting in an effective guideline range of 444 months to life. [Id.]. The

Court imposed a 444-month sentence, consisting of 240 months on Count 4, 84 months

on Count 5, and 120 months on Count 6, with all counts to be served consecutively. [Crim.

Doc. 118 at 13; Crim. Doc. 110].

       Davis timely appealed, challenging his career offender designation and

corresponding enhanced sentence. [Crim. Doc. 112]. On May 25, 2016, the United States

Court of Appeals for the Sixth Circuit affirmed Davis’s conviction and sentence. [Crim.

Doc. 119]. The court held that because a Tennessee conviction for robbery is a qualifying

offense under the elements clause of USSG § 4B1.2(a)(1), Davis was properly sentenced

as a career offender due to his prior convictions. [Id. at 4-5].



                                              2
       On March 13, 2017, Davis filed a timely 28 U.S.C. § 2255 Motion to Vacate his

sentence. [Civ. Doc. 1]. Davis first contends he was denied effective assistance of counsel,

in violation of his Sixth Amendment rights. Second, he argues a Hobbs Act robbery is not

a “crime of violence” within the meaning of 18 U.S.C. § 924(c), invalidating his conviction

for brandishing a firearm in furtherance of a crime of violence. Petitioner states his

attorneys failed to raise these matters on direct appeal despite being asked to do so. [Civ.

Doc. 1 at 4, 6]. The Government responds, arguing that Petitioner’s legal theories are

foreclosed by binding Sixth Circuit precedent, which in turn precludes his ineffective

assistance of counsel claim.

II.    LEGAL STANDARD

       After a defendant has been convicted and exhausted his appeal rights, a court may

presume that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S.

152, 164 (1982). A court may grant relief under 28 U.S.C. § 2255, but the statute “does

not encompass all claimed errors in conviction and sentencing.” United States v.

Addonizio, 442 U.S. 178, 185 (1979). Rather, collateral attack limits a movant’s allegations

to those of constitutional or jurisdictional magnitude, or those containing factual or legal

errors “so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (citation omitted); see also 28 U.S.C. § 2255(a).

III.   DISCUSSION

       A.     Ineffective Assistance of Counsel

       Davis claims his conviction and sentence should be vacated because his lawyer’s

assistance was ineffective. [Civ. Doc. 2 at 3]. In Strickland v. Washington, the Supreme

Court set forth a two-pronged test for determining whether a convicted defendant

received ineffective assistance of counsel. See Strickland v. Washington, 466 U.S. 668

                                             3
(1984). Strickland holds that a petitioner cannot establish his counsel was ineffective

unless he demonstrates that (1) counsel’s performance was deficient, such that counsel

did not render reasonably effective assistance as measured by prevailing professional

norms; and (2) he was prejudiced by the deficiency, i.e., there is a reasonable probability

that but for counsel’s alleged acts or omissions, the results of the proceedings would have

been different. Id. at 687-88, 694; Huff v. United States, 734 F.3d 600, 606 (6th Cir.

2013) (applying Strickland test to § 2255 claims). The failure to satisfy either prong of

Strickland requires dismissal of the claim and relieves the reviewing court of a duty to

consider the other prong. Nichols v. United States, 563 F.3d 240, 249 (6th Cir. 2009); see

also Strickland, 466 U.S. at 697.

        Petitioner lists various grounds for his ineffective assistance of counsel claim in his

Motion, none of which are discussed in his supporting memorandum. [Civ. Doc. 1 at 4].

Petitioner states that his trial attorney was ineffective in the following ways: he advised

Davis not to testify at trial, failed to subpoena a government witness, failed to reveal

evidence such as test results, fingerprints, and DNA samples, and failed to file unspecified

pretrial matters on Davis’s behalf. [Id.]. Davis presents no explanation or argument in

support of these purported deficiencies. The Strickland test requires a greater degree of

specificity than this to overcome the “strong presumption” that the challenged conduct

was professionally reasonable. Strickland “requires the defendant to identify specific acts

or omissions by counsel that were ‘outside the wide range of professionally competent

assistance.’” Carter v. Bogan, 900 F.3d 754 (6th Cir. 2018) (quoting Strickland, 466 U.S.

at 690). Petitioner has not met this standard with regard to his counsel’s purported errors

at trial.




                                               4
       In his supporting memorandum, Petitioner argues his counsel was ineffective for

another reason: because they failed “to present objections or appeal of the indictment’s

failure to state the § 4B1.1 enhancement for career offender purposes as it was recognized

in Alleyne v. United States, 133 S. Ct. 2151 (2013).” [Civ. Doc. 2 at 4]. The United States

Sentencing Guidelines (“USSG”) provide for longer recommended sentences for any

defendant who is deemed a “career offender.” To be a career offender, the defendant must

have at least two prior felony convictions for either a crime of violence or a controlled

substance offense. USSG § 4B1.1(a). Petitioner appears to argue that in order to be

sentenced as a career offender, the indictment was required to allege the fact of his prior

convictions.

       Petitioner is correct that “[a]ny fact that, by law, increases the penalty for a crime

is an ‘element’ that must be submitted to the jury and found beyond a reasonable doubt.”

Alleyne v. United States, 570 U.S. 99, 103 (2013). But unlike statutory sentencing

provisions, “[t]he career-offender guidelines, which are triggered by judicial factfinding,

do not require a district court to give a defendant a higher sentence, nor do they allow a

judge to impose a harsher sentence that was necessarily unavailable before.” United

States v. Cooper, 739 F.3d 873, 884 (6th Cir. 2014). Accordingly, “a sentencing court may

use the fact of a defendant’s recidivism to increase his sentence even if the defendant’s

prior convictions are neither alleged in the indictment nor found by a jury beyond a

reasonable doubt.” United States v. Smith, 881 F.3d 954, 960-61 (6th Cir. 2018) (citing

Almendarez-Torres v. United States, 523 U.S. 224, 239-247 (1998)). Petitioner’s

interpretation of Alleyne is foreclosed by binding Sixth Circuit precedent, as well as the

continuing viability of Alemendarez-Torres. See Smith, 881 F.3d at 960-61




                                             5
(“Almendarez-Torres is still good law and will remain so until the Supreme Court

explicitly overrules it.”) (citation omitted).

       Because Davis’s Alleyne argument is meritless, his trial counsel was not ineffective

for failing to raise it. See, e.g., Bennett v. Brewer, 940 F.3d 279, 286 (6th Cir. 2019)

(failure to raise a meritless claim is not ineffective assistance of counsel). Accordingly,

Davis’s ineffective assistance of counsel claim fails.

       B.     Hobbs Act Robbery as a Crime of Violence

       Davis next challenges his conviction under 18 U.S.C. § 924(c)(1) for brandishing a

firearm in furtherance of a crime of violence. Section 924(c) provides in relevant part:

       [A]ny person who, during and in relation to any crime of violence… uses or
       carries a firearm, or who, in furtherance of any such crime, possesses a
       firearm, shall, in addition to the punishment provided for such crime of
       violence or drug trafficking crime… if the firearm is brandished, be
       sentenced to a term of imprisonment of not less than 7 years.

18 U.S.C. § 924(c)(1)(A).

       Section 924(c)(3) defines a “crime of violence” as “an offense that is a felony” that

       (A) has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against
       the person or property of another may be used in the course of committing
       the offense.

18 U.S.C. § 924(c)(3). Pursuant to § 924(c)(1)(D)(ii), “no term of imprisonment imposed

on a person under this subsection shall run concurrently with any other term of

imprisonment imposed on the person, including any term of imprisonment imposed for

the crime of violence… during which the firearm was used, carried, or possessed.” Id.

       Count Four of the indictment charged Davis with robbery affecting interstate

commerce in violation of the Hobbs Act, 18 U.S.C. § 1951(a). [Doc. 3 at 2-3]. Count Five

of the indictment charged Davis with using, carrying, and brandishing a firearm during

                                                 6
and in relation to a crime of violence, specifically, the robbery charged in Count Four. [Id.

at 3]. The jury found Davis guilty on both counts.

       Davis argues that Hobbs Act robbery does not constitute a crime of violence under

the elements/ use of force clause of § 924(c)(3)(A). [Doc. 2 at 6-10]. The Court can quickly

dispense with this argument as the Sixth Circuit has clearly held that Hobbs Act robbery

is a crime of violence under the elements clause of § 924(c)(3)(A). United States v. Gooch,

850 F.3d 285, 292 (6th Cir. 2017) (“We join our sister circuits in ruling that Hobbs Act

robbery constitutes a crime of violence.”); United States v. Robinson, 708 F. App’x 272,

273 (6th Cir. 2017) (“Thus, in the Sixth Circuit, Hobbs Act robbery is a crime of violence

by way of Section 924(c)(3)(A).”). These rulings were issued after the cases on which

Petitioner relies and are binding on this Court.

       Petitioner’s remaining arguments concern whether Hobbs Act robbery can be a

crime of violence under the residual clause of § 924(c)(3)(B). Since Petitioner’s motion to

vacate, the Supreme Court of the United States has invalidated the residual clause of

§ 924(c)(3)(B) as unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319, 2324

(2019). But this ruling does not help Petitioner. Because Hobbs Act robbery constitutes a

crime of violence under the use of force/ elements clause, there is no need to address

whether it also falls within the now-invalidated residual clause of the statute.

IV.    CERTIFICATE OF APPEALABILITY

       When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules

Governing Section 2255 Proceedings for the United States District Courts. Petitioner

must obtain a COA before he may appeal the denial of his § 2255 motion. 28 U.S.C.

§ 2253(c)(1)(B). A COA will issue “only if the applicant has made a substantial showing of

                                              7
the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases rejected on their

merits, a movant “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim that has been rejected

on procedural grounds, a movant must demonstrate “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

not issue in this cause.

V.     CONCLUSION

       For the reasons stated herein, Petitioner has failed to establish any basis upon

which § 2255 relief could be granted, and his § 2255 motion will be DENIED. A certificate

of appealability from the denial of his § 2255 motion will be DENIED. A separate

judgment will enter.

       SO ORDERED this 18th day of February, 2020.




                                                   ____/s/ Harry S. Mattice, Jr.____
                                                       HARRY S. MATTICE, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                             8
